 
 
THIS AMENDMENT AGREEMENT is made as of the 1st Day of July, 2008 and is
supplemental to the Employment Agreement made as of 9th Day of April, 2008, made
by and among Flagstone Reassurance Suisse SA (the “Company”) and Patrick
Boisvert (the “Employee”) (the “Original Agreement”).
 
WHEREBY IT IS AGREED as follows:

 
1)
Definitions and Interpretation

 
“Effective Date”, means 1st July, 2008.
 
Any term not defined in this Amendment Agreement shall have the meaning as set
out in the Original Agreement.
 
2)
Amendment

 
With effect from the Effective Date, the amendments are as follows:
 
Section 5 of the Original Agreement shall be deleted and replaced with the
following new Section 5.


3.
Term and starting date
This Employment Agreement is concluded for an indefinite duration. The Employee
shall start working on Start Date. The employment shall be subject at all times
to the grant and maintenance of any required Swiss Work Permit.
 
This Employment Agreement may be terminated by either party upon three months’
notice, effective as of the end of the month.



Section 14 of the Original Agreement shall be deleted and replaced with the
following new Section 14.


14.
Accident
The Employee is insured for occupational as well as non-occupational accidents
according to the mandatory Swiss accident insurance (LAA).
 
The continuation of salary payment in case of accident is determined by Art 324a
and 324b of the Swiss Code of Obligations. In no case shall the Employee be
entitled to receive salary after the end of this Employment Agreement.







3)
Whole Agreement

 
i)
Except as specifically amended hereby, the Original Agreement shall continue in
full force and effect in accordance with the provisions hereof on the date
hereof and nothing herein contained shall be construed as waiver or modification
of existing rights under the Original Agreement, except as such rights are
expressly modified hereby.
 
ii)
This Amendment Agreement constitutes an entire agreement and understanding of
the parties with respect to the subject matter hereof. The Amendment Agreement
shall be governed by and construed in accordance with the laws of Switzerland.



 
IN WITNESS WHEREOF the parties hereto have set their hands the date first above
written.
 


Flagstone Réassurance Suisse SA
             
Guy Swayne
CEO
 
Patrick Boisvert
 


